         Case 4:16-cv-40136-TSH Document 103 Filed 12/11/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


  PULLMAN ARMS INC.; GUNS and GEAR, LLC;
  PAPER CITY FIREARMS, LLC; GRRR! GEAR,
  INC.; and NATIONAL SHOOTING SPORTS
  FOUNDATION, INC.,

                                  Plaintiffs,                CIVIL ACTION NO.
                                                             4:16-cv-40136-TJH
                             v.

  MAURA HEALEY, ATTORNEY GENERAL FOR
  THE COMMONWEALTH OF
  MASSACHUSETTS,

                                  Defendant.




                     STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the plaintiffs Pullman Arms Inc., Guns and Gear,

LLC, Paper City Firearms, LLC, Grrr! Gear, Inc., and the National Shooting Sports Foundation, Inc., and

the defendant Maura Healey, as Attorney General for the Commonwealth of Massachusetts, being

all parties to this action, hereby stipulate to the dismissal of this action with prejudice and with

each party to bear its own costs and attorneys’ fees.
       Case 4:16-cv-40136-TSH Document 103 Filed 12/11/19 Page 2 of 2



                                         Respectfully submitted,

PLAINTIFFS,                               DEFENDANTS,

By their counsel,                         By their counsel

                                          MAURA HEALEY
                                          ATTORNEY GENERAL


_/s/ David R. Kerrigan_______________       /s/ William W. Porter
Christopher A. Kenney, BBO# 556511        Julia E. Kobick, BBO #680194
cakenney@KandSlegal.com                   William W. Porter, BBO #542207
David R. Kerrigan, BBO# 550843            Assistant Attorneys General
drkerrigan@KandSlegal.com                 Gary Klein, BBO # 560769
Kenney & Sams, P.C.                       Special Assistant Attorney General
Southborough Executive Park               Office of the Attorney General
225 Turnpike Road                         One Ashburton Place, 20th Floor
Southborough, MA 01772                    Boston, Massachusetts 02108
                                           (617) 963-2976
                                          Bill.Porter@mass.gov


_/s/ Michael J. Sullivan______________
Michael J. Sullivan
msullivan@ashcroftlawfirm.com
Ashcroft Law Firm
200 State Street, 7th Floor
Boston, MA 02109


Date: December 11, 2019
